Opinion issued May 22, 2003



 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01206-CV
____________

CITY OF ROSENBERG, TEXAS,  Appellant

V.

CITY OF ORCHARD, TEXAS,  Appellee




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 02-CV-126414




MEMORANDUM OPINION
           The Court today considered the joint motion for dismissal of this appeal.  The motion
is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  Any pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue mandate immediately.  Tex. R.
App. P. 18.1
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.